Exhibit 10.3 GUARANTY THIS GUARANTY AGREEMENT, dated as of February 28, 2008, (as amended, supplemented and otherwise modified from time to time, this “Guaranty”), is made by PHH CORPORATION (together with its successors and permitted assigns, the “Guarantor”) for the benefit of CITIGROUP GLOBAL MARKETS REALTY, CORP. (“Buyer”, which term shall include Buyer’s successors and assigns and any buyer for whom Buyer acts as Agent pursuant to the Master Repurchase Agreement). RECITALS A.Pursuant to the Master Repurchase Agreement, dated as ofFebruary 28, 2008 (as amended, supplemented or otherwise modified from time to time, the “Master Repurchase Agreement”), among PHH Mortgage Corporation (the “Seller”), Guarantor and Buyer, Buyer has agreed to purchase certain loans and related assets (as more particularly defined in the Master Repurchase Agreement, the “Loans”) from Seller and Seller has agreed to repurchase such Loans upon the terms and subject to the conditions set forth therein. B.As of the date hereof, Guarantor will derive a substantial direct and indirect benefit from Buyer’s purchase and sale of Loans from and to Seller pursuant to the Master Repurchase Agreement.To induce Buyer to enter into the Master Repurchase Agreement and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Guarantor has agreed to provide the guaranty set forth herein (subject to certain limitations). C.It is a condition precedent to the obligation of Buyer to purchase the Loans from Seller under the Master Repurchase Agreement that Guarantor shall have executed and delivered this Guaranty to Buyer. D.Buyer has executed the Master Repurchase Agreement and the other Program Documents in reliance on this Guaranty. NOW, THEREFORE, for good and valuable consideration, receipt of which by the parties hereto is hereby acknowledged, the parties hereto hereby agree as follows: 1.Defined Terms. (a)Unless otherwise defined herein, terms defined in the Master Repurchase Agreement and used herein shall have the meanings given to them in the Master Repurchase
